PER CURIAM.
Appellant contends that the sentences in Circuit Court Case No. 87-485 and Circuit Court Case No. 87-1545 were erroneously not designated as concurrent to one another in accordance with his plea bargain and with the court’s oral pronouncement at sentencing. Since the sentence for 87-1545 specifically orders that it shall run concurrent with the sentence in 87-485, we af*462firm. Any alleged error as to the sentence imposed in Circuit Court Case No. 84-1564 cannot be addressed as that sentence is not before us as part of this appeal.
AFFIRMED.
SMITH, THOMPSON and MINER, JJ., concur.